Citation Nr: 1002069	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound behind the left knee, currently rated 20 
percent disabling.

2.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).
  
3.  Entitlement to an effective date earlier than March 29, 
2005, for the grant of service connection for limitation of 
motion of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  He received the Army Commendation Medal, Air 
Medal, and Purple Heart Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from April 2001, July 2005, and November 2006 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  In the 
April 2001 rating decision, the RO denied entitlement to an 
increased rating in excess of 10 percent for residuals of a 
shell fragment wound behind the left knee.  In the July 2005 
rating decision, the RO granted service connection for 
limitation of motion of the cervical spine and assigned an 
effective date of March 29, 2005.  In the November 2006 
rating decision, the RO granted service connection for PTSD 
and assigned an initial disability rating of 10 percent, 
effective August 28, 2006. 

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing). A transcript of 
that hearing has been associated with his claims folder.

In December 2004, the RO granted a 20 percent disability 
rating for residuals of a shell fragment wound behind the 
left knee, effective December 19, 1969.  In a February 2008 
letter to his representative, the Veteran stated that he did 
"not wish to pursue any additional action regarding the 
shrapnel wound to [his] knee."  The RO interpreted this 
statement as a withdrawal of the claim for an increased 
rating for residuals of a shell fragment wound behind the 
left knee and the issue was not certified to the Board.  
However, as the Veteran perfected an appeal as to this issue, 
provided testimony regarding his left knee disability during 
the May 2009 hearing, and as a Veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation and 
a claim remains in controversy where less than the maximum 
available benefit is awarded, the Board therefore finds that 
it has jurisdiction over this issue.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

As for the PTSD issue, the Veteran stated in his May 2007 
substantive appeal (VA Form 9) that he was seeking a 20 
percent disability rating.  In March 2008, the RO granted an 
initial 30 percent rating for PTSD, effective August 28, 
2006.  In light of the Veteran's previous statement, the RO 
considered this a full grant of the benefit sought on appeal 
and the issue was not certified to the Board.  While the 
Veteran may limit his appeal to a lesser benefit, he provided 
testimony concerning his PTSD during the May 2009 hearing and 
his testimony indicates that he did not intend to so limit 
his appeal.  AB, 6 Vet. App. at 35.  As the Veteran perfected 
an appeal as to this issue and he is presumed to be seeking 
the maximum possible benefit, the Board has jurisdiction over 
this issue.  Id.

The following issues have been raised by the Veteran and his 
representative during the appeal period:  entitlement to 
dependency benefits in a July 2005 letter; entitlement to an 
earlier effective date for the grant of service connection 
for a shell fragment wound in the right jaw and entitlement 
to an increased rating for that disability in a September 
2006 letter; entitlement to service connection for his son's 
cleft lip and palate in a February 2007 letter; and 
entitlement to service connection for sleep apnea and for 
earlier effective dates for the grant of service connection 
for residuals of a shell fragment wound behind the left knee 
and PTSD during the May 2009 hearing.  Although some of these 
issues have been acknowledged by the RO, they have not yet 
been adjudicated and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The residuals of a shell fragment wound behind the 
Veteran's left knee are consist of left knee pain, stiffness, 
swelling, instability, locking, non-adherent asymptomatic 
entrance and exit scars, and non-compensable limitation of 
flexion and extension.  There is no muscle atrophy, sensory 
or motor abnormalities, fractures, or abnormal x-ray 
findings.

2.  The Veteran's PTSD has been manifested by chronic sleep 
impairment, nightmares/flashbacks, hypervigilance, 
irritability, angry outbursts, minimal socialization, 
depression, anxiety, and difficulty concentrating, with a 
Global Assessment of Functioning (GAF) score of 56.

3.  The Veteran's claim for service connection for limitation 
of motion of the cervical spine was received on March 29, 
2005 and no prior claim for this disability had been 
received.  

 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound behind the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.56, 4.73, 
Diagnostic Code (DC) 5311 (2009).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).

3.  The criteria for an effective date earlier than March 29, 
2005, for the grant of service connection for limitation of 
motion of the cervical spine have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3,151(a), 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claims for a higher initial rating for PTSD and for an 
earlier effective date for the grant of service connection 
for limitation of motion of the cervical spine arise from the 
Veteran's disagreement with the initial rating and effective 
date assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating and effective date) are appropriately addressed under 
the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
such error in this case.  Id.

As for the Veteran's claim for an increased rating for 
residuals of a shell fragment wound behind the left knee, 
under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a May 2005 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating for residuals of a shell fragment wound behind the 
left knee.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a March 2006 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA, in increased 
ratings claims, to provide notice of alternative diagnostic 
codes or potential daily life evidence.  Vazquez-Flores, 580 
F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. 
§ 5103(a) notice need not be Veteran specific, and that while 
impairment in activities of daily life may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.

Nevertheless, an April 2008 letter notified the Veteran that 
VA would consider evidence of the impact of his condition 
upon daily life. 

The May 2005 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  He 
was notified that medical or lay evidence could be submitted 
to substantiate his increased rating claim and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which his disability had worsened.  

The March 2006 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  

There was a timing deficiency in that the May 2005 and March 
2006 notice letters were provided after the initial 
adjudication of the claim.  This timing deficiency was cured 
by readjudication of the claim in a March 2006 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained the Veteran's service treatment records and all 
of the identified post-service VA treatment records and 
private medical records.  In addition, the Veteran was 
afforded VA examinations for residuals of a shell fragment 
wound behind the left knee and PTSD.  Also, further 
assistance is unlikely to assist the Veteran in 
substantiating entitlement to an earlier effective date.

Accordingly, VA has complied with the VCAA's notification and 
assistance requirements.  The claims for an increased rating 
for residuals of a shell fragment wound behind the left knee, 
for a higher initial rating for PTSD, and for an earlier 
effective date for the grant of service connection for 
limitation of motion of the cervical spine are thus ready to 
be considered on the merits.



Analysis

Increased Rating and Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Residuals of a Shell Fragment Wound

The residuals of a shell fragment wound behind the Veteran's 
left knee are currently rated under 38 C.F.R. § 4.73, DC 
5311, as injuries to the muscle group XI, the posterior and 
lateral crural muscles and muscles of the calf, which 
includes the triceps surae, tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and plantaris.  The function of 
these muscles is propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, DC 5311.

Under DC 5311, a 20 percent rating is warranted for injuries 
which are moderately severe and a 30 percent rating is 
warranted for injuries that are severe.  Id.

Muscle injuries are evaluated in accordance with 38 C.F.R. 
§ 4.56.  The pertinent provisions of 38 C.F.R. § 4.56, are as 
follows:
(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(3)  Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4)  Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  

If present, the following are also signs 
of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.
38 C.F.R. § 4.56.  

The Veteran's service treatment records reveal that he was 
injured in Vietnam by an enemy rocket propelled grenade in 
September 1968.  He sustained a through and through fragment 
wound in the left popliteal fossa, with no artery or nerve 
involvement.  He underwent a debridement and was released 
from the hospital in November 1968.

A December 2000 letter from Dr. Rosenberg stated that the 
Veteran reported left knee pain as a result of his shrapnel 
wound from Vietnam.  Dr. Rosenberg's December 2000 
examination report reveals that the Veteran had a shrapnel 
injury to the left knee but that X-rays revealed no active 
disease.  Neurological and extremity examinations were 
normal.

In January and February 2001 letters, the Veteran, his wife, 
and his father stated that he had increased pain and 
stiffness in his left knee over the previous several years.  
While climbing steps, his leg would give out causing him to 
stumble.  His job as a field service engineer required him to 
drive most of the day, resulting in increased pain throughout 
the day.  He also had difficulty bending and kneeling, which 
he was required to do as part of his job.  The increased pain 
would wake him during the night.  The Veteran stated that his 
doctor had advised him that arthritis had set in at the sites 
of his wounds.
A January 2001 VA examination report indicates that 
examination of the left knee revealed an entry site on the 
medial aspect of the knee and an exit site at the popliteal 
fossa.  Range of motion of the left knee was noted as 
extension to 0 degrees and flexion to 105 degrees.  There was 
no laxity of the knee joint, however there was mild swelling.  
X-rays of the left knee were normal.  There was no evidence 
of fatigability or incoordination due to the Veteran's knee 
condition and while it was prone to exacerbation, it was 
impossible to predict the amount of dysfunction in the 
future.

In March and June 2001 letters, Dr. Rosenberg stated that the 
Veteran reported intermittent pain, weakness, and locking of 
his left knee.  There was an entrance and exit wound on the 
left knee.

A June 2001 examination report from Feasterville Family 
Health Care Center reveals that the Veteran reported that the 
shrapnel wounds to his left leg caused left leg pain, 
instability, numbness, and tingling.

In an August 2001 letter, the Veteran stated that his left 
leg would sometimes stiffen during the night and he would 
wake up in pain.  Going up or down stairs would unexpectedly 
cause his left leg to give out.  He had to take pain 
medication each day in order to perform his job.

A December 2003 VA examination report indicates that the 
Veteran reported left knee pain.  He ambulated without the 
use of a cane or crutch.  Examination revealed 2 scars (2 and 
3 inches in length) from the entry and exit wounds of the 
shrapnel, both of which were mobile, non-tender, and non-
adherent to deeper tissue.  Range of motion of the left knee 
was noted as extension to 0 degrees and flexion to 125 
degrees.  There was no laxity of the knee joint.  X-rays of 
the left knee were normal.  A diagnosis of status post 
shrapnel injury to the left knee was provided.

An April 2005 VA examination report reveals that the Veteran 
reported having an achy pain in his left knee every morning.  
He took pain medication every day, his knee would swell up 
during the course of the day, and it would intermittently 
lock at night.  He did not use a cane, crutch, or knee brace, 
he was independent in his activities of daily living, and he 
was gainfully employed without restrictions.  

Range of motion of the left knee was noted as extension to 5 
degrees and flexion to 100 degrees.  There was no additional 
range of motion loss due to pain, fatigue, weakness, or 
incoordination with repetitive use.  There was mild swelling 
on the medial aspect of the left knee, drawer and McMurray's 
signs were negative, no laxity of the knee joint, and no 
significant history of flares.  The Veteran reported 
instability with no history of falls.  Deep tendon reflexes 
were symmetrical, there was no atrophy or motor deficits, and 
sensory examination was unremarkable.

A June 2009 VA neurology outpatient consultation note 
indicates that motor strength and tone were normal throughout 
and that sensory examination revealed intact light touch, pin 
prick, vibration, and position senses, with no distal sensory 
loss.  Deep tendon reflexes were normal (2/5) throughout.

The evidence indicates that the Veteran's residuals of a 
shell fragment wound behind the left knee are manifested by 
moderately severe muscle injuries.  He has reported pain, 
stiffness, swelling, locking, weakness, instability, 
numbness, and tingling associated with his left leg 
disability.  Examinations have revealed entrance and exit 
scars which are mobile, non-tender, and non-adherent to 
deeper tissue, no left knee laxity, and no muscle atrophy.  
Left knee x-rays and sensory and motor examinations have all 
been normal.  As there is no muscle atrophy, abnormal muscle 
strength, endurance, or movement, adherent scars, fractures, 
abnormal x-ray findings, or any other evidence of severe 
muscle impairment, an increased rating in excess of 20 
percent for residuals of a shell fragment wound behind the 
left knee under DC 5311 is not warranted.  38 C.F.R. §§ 4.56, 
 4.73, DC 5311. 

The Veteran has limitation of left knee motion due to the 
residuals of a shell fragment wound behind the knee.  
Limitation of knee flexion is rated as follows:  a 
noncompensable rated is assigned when it is limited to 60 
degrees; a 10 percent rating is assigned when it is limited 
to 45 degrees; a 20 percent rating is assigned when it is 
limited to 30 degrees; and a 30 percent rating is assigned 
when it is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 
(2009).
Limitation of knee extension is rated as follows: a 
noncompensable rating is assigned when it is limited to 5 
degrees; a 10 percent rating is assigned when it is limited 
to 10 degrees; a 20 percent rating is assigned when it is 
limited to 15 degrees; a 30 percent rating is assigned when 
it is limited to 20 degrees; a 40 percent rating is assigned 
when it is limited to 30 degrees; and a 50 percent rating is 
assigned when it is limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2009).
  
Ranges of left knee motion have been noted as extension to 
between 0 and 5 degrees and flexion to between 100 and 125 
degrees.  As left knee flexion and extension have not been 
limited to 45 degrees or 10 degrees, respectively, the 
Veteran is not entitled to separate compensable ratings for 
limitation of left knee motion under DCs 5260 or 5261.  

He does no have arthritis or a disability rated on the basis 
of arthritis.  Hence a 10 percent rating is not warranted on 
the basis of noncompensable limitation of motion.  Cf. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  Even 
assuming arguendo that such a rating was warranted; the 10 
percent rating for noncompensable limitation of motion around 
the knee would be less than the 20 percent rating under DC 
5311.  It would constitute impermissible pyramiding to award 
separate evaluations on the basis of limitation of motion, 
and DC 5311, since both rating contemplated pain and the 
rating criteria thus overlap.  38 C.F.R. §§ 4.40, 4.45, 4.56; 
see Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that 
separate ratings do not constitute prohibited pyramiding when 
none of the rating criteria overlap).
 
For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2009).

The above evidence reflects that the Veteran voiced 
subjective complaints of pain and weakness associated with 
his left knee.  Flare-ups have not been reported.  
Examinations have not indicated any additional limitation of 
motion due to these factors.  Even considering pain and other 
factors, the evidence does not support assignment of 
compensable ratings under DCs 5260 or 5261, as the evidence 
does not reflect that the Veteran's pain and weakness are so 
disabling to actually or effectively result in flexion 
limited to 45 degrees or extension limited to 10 degrees-the 
requirements for compensable ratings under DCs 5260 and 5261.

The Veteran has also reported instability associated with his 
left knee.  Knee impairment with recurrent subluxation or 
lateral instability is rated as follows: a 10 percent rating 
is assigned if the condition is slight; a 20 percent rating 
is assigned if the condition is moderate; and a 30 percent 
rating is assigned if the condition is severe.  38 C.F.R. 
§ 4.71a, DC 5257 (2009). 
   
In his January and August 2001 letters, the Veteran stated 
that his left leg would give out while going up or down 
stairs.  The June 2001 examination report from Feasterville 
Family Health Care Center reveals that the Veteran reported 
left knee instability.  He also testified as to left knee 
instability during the May 2009 hearing.

While the Veteran is competent to report observable symptoms 
of his left knee disability, such as instability, his reports 
must be weighed against the objective evidence.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  
In this case, the January 2001, December 2003, and April 2005 
VA examination reports indicate that examination of the left 
knee revealed no laxity and negative drawer and McMurray's 
signs.  The objective evidence of a lack of left knee 
instability outweighs the Veteran's statements to the 
contrary.  Therefore, he is not entitled to a separate 
compensable rating for left knee instability under DC 5257.

Furthermore, examinations have revealed entrance and exit 
scars on the Veteran's left knee associated with the 
residuals of the shrapnel wound behind the knee.  The rating 
criteria for scars were changed, effective August 30, 2002.  
See 67 Fed. Reg. 49590- 49599 (July 31, 2002).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C.A. § 
5110(g) (West 2002), apply the more favorable provision to 
the facts of the case, unless the claimant would be 
prejudiced by the Board's actions in addressing the revised 
regulation in the first instance. Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for 
the periods both prior to and after the effective date of the 
change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 
(2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

To warrant a compensable evaluation under the old criteria, a 
scar would need to involve the head, face or neck and be 
moderately disfiguring (DC 7800); exceed 6 square inches or 1 
square foot (DCs 7801- 7802); be superficial, poorly 
nourished, and characterized by repeated ulceration (DC 
7803); be superficial, tender and painful on objective 
demonstration (DC 7804); or cause some limitation of function 
of the part affected (DC 7805).  See 38 C.F.R. § 4.118, DCs 
7800-7805 (2000).

The old version of DC 7804 provided for a 10 percent rating 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2000).  
These criteria are not appreciably different from the current 
rating criteria.

To warrant a compensable evaluation under the revised 
criteria, a scar would need to involve the head, face or neck 
and have at least one character of disfigurement (DC 7800); 
be superficial and unstable (DC 7803); be superficial and 
painful on demonstration (DC 7804); or cause some limitation 
of the function of the part affected (DC 7805).  38 C.F.R. § 
4.118, DCs 7800, 7803-7805 (effective August 30, 2002).

The December 2003 VA examination report reveals that the 
entrance and exit scars associated with the Veteran's left 
knee were 2 and 3 inches in length, mobile, non-tender, and 
non-adherent.  Thus, as the scars do not involve the head, 
face, or neck, do not exceed 6 square inches or 1 square 
foot, are non-tender, and have not been found to be poorly 
nourished, characterized by repeated ulceration, unstable, or 
limit the function of the left knee, the Veteran is not 
entitled to a compensable rating for his left knee scars 
under either the old or revised criteria for rating scars.

PTSD Initial Rating

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Id. at 443.  The Federal Circuit 
has embraced the Mauerhan Court's interpretation of the 
criteria for rating psychiatric disabilities. Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran's VA medical records dating from October 2006 to 
August 2009 indicate that symptoms of PTSD included chronic 
sleep impairment, nightmares/flashbacks, hypervigilance, 
irritability, angry outbursts, minimal socialization, 
depression, anxiety, and difficulty concentrating.  These 
symptoms more closely approximate those listed in the 
criteria for a 30 percent rating.

There were few, if any, of the symptoms listed in the 
criteria for a 50 percent rating, and most of the VA medical 
records specifically indicate that the Veteran did not in 
fact have such symptoms.  For example, an October 2006 VA 
examination report and VA mental health outpatient notes 
dated in January, March, and November 2008 and August 2009 
indicate that the Veteran had an anxious or tense affect, but 
do not indicate that he had the flattened affect listed in 
the criteria for a 50 percent rating.    

The Veteran's VA medical records also indicate that his 
speech, memory, judgment, and thought processes were normal.  
Moreover, he has not reported panic attacks and none of the 
treatment or examination records record this symptom.  

As to the Veteran's overall occupational and social 
impairment, the October 2006 VA examination report reveals 
that the Veteran had done medical equipment repair work for 
20 years, that he worked hard and generally had no problems 
on the job, and did not miss time from work very often.  
Overall, his PTSD had limited effects on his employment 
functioning.  He was close with his family and denied being 
cold or unfeeling, but had no close friends.  He generally 
worked alone and had limited contact with fellow workers or 
bosses and had a problem being in crowds.  Furthermore, the 
Veteran was in regular contact with his parents, but was not 
very close with his siblings.  He had been married since 1971 
and had 3 sons. 

During the May 2009 hearing, the Veteran testified that he 
had been married to his wife for 38 years and that they had a 
good marriage.  He had held three jobs since he left the 
military and had left previous jobs in order to better 
himself.  He worked alone repairing medical equipment and was 
told by his customers and management that he was good at his 
job. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 56 was assigned during the October 2006 VA 
examination.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

Given the evidence above, the GAF score and the assessments 
of the Veteran's overall occupational and social functioning 
indicate that the Veteran has PTSD symptoms which cause 
moderate difficulties in social and occupational functioning. 
He has been able to maintain effective social relationships 
as shown by his long standing marriage and his good 
relationship with his family.  Hence, it cannot be found that 
he has most of the symptoms that would warrant a 50 percent 
rating.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 9411.

Extraschedular
 
Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In his January and August 2001 letters, the Veteran stated 
that his job as a field service engineer required him to 
drive most of the day, resulting in increased pain throughout 
the day due to the residuals of a shell fragment wound behind 
the left knee.  He also had difficulty bending and kneeling, 
which he was required to do as part of his job, and had to 
take pain medication every day in order to perform his job.  
The Veteran's statements raise the question of entitlement to 
an extraschedular evaluation.  

The reported symptoms of his left leg disability are left 
knee pain, stiffness, swelling, instability, locking, and 
non-adherent entrance and exit scars.  The symptoms of his 
PTSD are chronic sleep impairment, nightmares/flashbacks, 
hypervigilance, irritability, angry outbursts, minimal 
socialization, depression, anxiety, and difficulty 
concentrating.  These symptoms are contemplated by the 
applicable rating criteria.  Thus, referral for consideration 
of an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that a TDIU is an element of all claims 
for an increased rating and a higher initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Federal Circuit has 
held that entitlement to a TDIU is raised where a Veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 
(Fed. Cir. 2009) (holding that an inferred claim for a TDIU 
is raised as part of an increased rating claim only when the 
Roberson requirements are met).

In this case, the Veteran has reportedly been gainfully 
employed since his discharge from service.  As there is no 
evidence of unemployability, the question of entitlement to a 
TDIU is not raised.  

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

The current effective date of the grant of service connection 
for limitation of motion of the cervical spine is March 29, 
2005, the date the Veteran's claim for that disability was 
received.  In his February 2006 notice of disagreement (NOD), 
the Veteran stated that he reported jaw pain to VA in 1969.  
Also, during the May 2009 hearing, the Veteran's 
representative referred to the Veteran's claim for service 
connection for residuals of a shell fragment wound to the 
right jaw, received on January 29, 1970, and alleged that his 
cervical spine disability had previously been characterized 
as a right jaw disability.  In other words, the Veteran 
appears to be claiming that his current cervical spine 
disability is the same as his previously claimed right jaw 
disability, and that it should be assigned the same effective 
date as his right jaw disability (December 19, 1969).  

The Veteran's January 1970 claim for service connection for a 
right jaw disability makes no reference to a back condition 
and the first claim for service connection for a cervical 
spine disability was received on March 29, 2005.  
Furthermore, while the Veteran's cervical spine disability is 
associated with the residuals of a shell fragment wound to 
the right jaw, the Veteran is currently separately service 
connected for both disabilities.  Therefore, his cervical 
spine disability is not the same as his right jaw disability.

A claim must identify the benefit sought.  38 C.F.R. 
§§ 3.151, 3.155(a) (2009).  The requirement to identify the 
benefit sought means that a claimant must describe the nature 
of the disability for which he is seeking benefits.  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); See Ingram v. 
Nicholson, 21 Vet. App. 232, 256 (2007).  A claimant may 
satisfy this requirement by referring to a body part or 
system that is disabled or by describing symptoms of the 
disability.  Brokowski; See Clemons v. Shinseki, 23Vet. App. 
1, 5 (2009).  The earlier claims for a service connection for 
a jaw disability made no reference to the cervical spine or 
neck nor did they refer to the symptoms of a neck disability.  
Accordingly, these earlier claims cannot be viewed as 
identifying a claim for service connection for a cervical 
spine disability.

As the Veteran never submitted a claim for service connection 
for limitation of motion of the cervical spine prior to March 
29, 2005 and there is no prior communication in the record 
that could be considered an informal claim for VA 
compensation for the same, this is the earliest possible 
effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Therefore, the Board finds that there is simply no 
basis upon which to justify granting an effective date 
earlier than March 29, 2005 and the claim for an earlier 
effective date for the grant of service connection for 
limitation of motion of the cervical spine must be denied.  


ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a shell fragment wound behind the left knee 
is denied.

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.
  
Entitlement to an effective date earlier than March 29, 2005, 
for the grant of service connection for limitation of motion 
of the cervical spine is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


